Title: To Thomas Jefferson from Moustier, 13 March 1788
From: Moustier, Elénore François Elie, Comte de
To: Jefferson, Thomas



Monsieur
à Newyork le 13. Mars 1788.

La navigation cet hiver a été tellement contrariée que tous les navires destinés pour ces côtes s’en sont plus ou moins ressenti. Notre paquebot du 25. Xbre. est vainement attendu depuis longtems. Voilà comme souvent les spéculations des hommes sont trompées. Je l’ai assez éprouvé pour ma part quant à l’accueil que je m’attendois qu’un Ministre du Roi de France auroit dù trouver dans ce pays-ci après les liaisons intimes qui ont existé pendant un tems entre nos deux Nations. Il y a à la verité quelques individus qui savent éprouver les sentimens qui sont toujours chers à des âmes nobles, la reconnoissance et la confiance; ils ont aussi le bon esprit de savoir aprécier les véritables interêts de leur patrie. Mais aujourdhui ces individus ne l’emportent pas dans la majorité du peuple Américain. Je dois du moins le présumer d’après ce que j’ai remarqué de la part des Assemblées qui le représentent et agissent en son nom. Vous êtes sans doute informé, Monsieur, des procédés de l’Assemblée de votre Etat qui paroit avoir adopté à notre égard une conduite bien différente de celle qu’il a suivi autrefois. Je ne vous parlerai pas du discours dicté au Président du Congrès par cette Assemblée Souveraine, aux yeux des Etrangers, quoique bien éloignée de l’être de fait. Vous l’aurez lû et malheureusement il l’aura été dans tout ce Continent et en Angleterre. Malgré le peu de motifs que j’ai de me louer des manières de beaucoup de gens ici, j’ai cependant eû soin d’éviter ce qui auroit pû marquer trop ma sensibilité. En conséquence, j’ai renoncé au plan que j’avois fait de rendre mes visites de Cérémonie aux membres du Congrès par Députation collectivement. J’ai suivi l’étiquette prescrite au pied de la lettre. Mais j’avoue que je trouve cette étiquette si peu convenable à plusieurs égards, que si elle n’est pas changée, j’opinerai pour que je ne sois pas remplacé par un homme de mon caractère ni de mon état, parceque j’avoue qu’il est dur d’être humilié et de débuter par des dégouts. Vous voyez, Monsieur, avec quelle confiance je m’explique avec vous. Elle est une suite de l’estime et de l’affection bien sincères que j’ai conçues pour vous. Je suis sûr que vous serez moins étonné que fâché de ce que j’ai l’honneur de vous mander. Je me donnerai bien de garde de me laisser guider dans ma conduite par aucune espèce de ressentiment personel; je tacherai au contraire de suivre autant que je le pourrai les premières impulsions que j’avois reçues en faveur des  Américains avant de venir parmi eux. Cependant il faudra bien que je compte quelquefois avec des gens qui comptent toujours et souvent d’une manière bien étrange. Par exemple, est-ce bien noble et bien juste, même politique, de publier qu’on ne doit point de reconnoissance à la France pour être venue au secours des Américains? Est-ce bien sage de prétendre qu’Elle a aujourdhui besoin d’eux et qu’eux n’ont pas besoin d’Elle? Enfin, que dois-je penser de gens qui interprètent mon empressement à me rendre parmi eux, à ce même besoin, qu’ils prétendent naître de l’embarras où se trouve le Royaume et de la crainte que nous avions de l’Angleterre? Que les tems sont changés! Il faudroit qu’il y eut dans une Assemblée à qui on laisse jouer le role de Souverain, en paroles, des personnes capables de juger les vrais intérêts de leur patrie et de parler en conséquence quand il est bien prouvé qu’on est trop foible pour agir. J’attends les changemens qui réuniront pour le bonheur des Etats Unis, que je désire bien sincèrement, le pouvoir, les lumières et la sagesse. Nos intérêts communs ne pourront qu’y gagner. Je dis communs, car c’est le mot propre; s’ils sont négligés d’un côté, il faudra bien les abandonner de l’autre. Je me propose de les mettre dans une balance bien exacte pour démontrer ma proposition. Ma satisfaction sera de former une union que j’avois crû toute formée. En attendant, je trouve piquant d’avoir sacrifié, par un trop grand empressement interprété à mon propre désavantage, ma santé, mes intérêts et les agrémens de la société et d’un séjour qui me plaisoit. Certainement, si je m’étois attendu à l’effet qu’a produit mon arrivée ici, je serois encore à Paris. Je n’aurois pas à ajouter aux peines que j’ai éprouvées, celle de voir qu’un climat rigoureux a attaqué la santé d’une personne qui m’est chère et qui se trouve confinée dans son lit, dans un pays où Elle est totalement étrangère quant à son origine et aux usages. Nous parlons souvent ensemble de vous, Monsieur, et nous regrettons bien de ne pas vous posséder dans votre propre pays où il seroit à désirer que vous eussiez beaucoup d’imitateurs. Nous n’avons joui qu’un instant d’un homme que nous n’avons connu que pour le regretter. Pour moi particulièrement j’avois besoin de pouvoir placer ma confiance et je doute que je puisse de longtems en trouver l’occasion.
Le dérangement de la santé de ma soeur, la petitesse de ma Salle à manger et le peu de commodité de ma cuisine, m’ont empêché jusqu’à présent de rendre les dîners auxquels on a bien voulu m’inviter. J’en ai d’autant plus de regrets, que personne n’est plus  sensible que moi aux égards et n’a plus d’envie de répondre aux bons procédés. J’espère que le changement de saison et de maison me procurera la facilité de suivre mon inclination à cet égard. En attendant que je puisse suivre pour les invitations l’étiquette qui règne ici jusqu’à la table, j’ai commencé à essayer du genre plus sociable d’avoir de petits dîners auxquels je prie verbalement, pour qu’ils ne puissent passer que pour des Family dinners. Il y a quelques personnes, et entre autres votre compatriote le Président du Congrès, à qui ce genre là paroit convenir. J’ai déjà prévenu que, même quand je donnerois des dîners de cérémonie, je réclamois la permission de me soustraire à l’usage pénible pour un maître de maison de rester le dernier à table. J’ai assez de voix en ma faveur pour m’autoriser à me lever pour passer dans le sallon avec ceux qui peuvent gouter la société sans avoir besoin d’être armés d’un verre. Pour éviter la mauvaise plaisanterie que ce seroit l’économie de quelques bouteilles de vin qui me feroit prendre ce parti, j’établirai liberté plénière pour les amateurs, de rester à table pour y être en véritables démocrates. Je compte pour rien le tort qu’on prétend que je me fais en perdant l’occasion d’entendre Messieurs les Américains parler à coeur ouvert de toutes leurs affaires. J’espère qu’un jour, quand ils me connoîtront mieux et quand il y aura des esprits éclairés à leur tête comme il y en a déjà eû, qu’il n’y aura pas besoin de nous animer réciproquement par le vin pour traiter nos affaires. Je ne veux rien d’eux par surprise, mes vues sont assez bonnes pour que je puisse les montrer à toute heure. Je voudrois que nous en vinssions tous là. Alors nous prendrions notre tems pour les affaires et nous en aurions pour le plaisir sans mêler tout celà ensemble pour rendre la société ennuyeuse et les affaires indigestes. Si je prends la liberté de changer chez moi quelque chose aux usages reçus, c’est surtout parceque je crois qu’il n’y a qu’à y gagner pour les Américains même, qui jusqu’àprésent n’ont pas encore des usages particuliers à eux, mais qui suivent ceux qu’ils ont reçus des Anglois, ainsi que leurs loix et leurs principes, en quoi il est cependant très aisé et très nécessaire to improve.
Je ne sais si l’on s’aperçoit ici de ma délicatesse à tant différer de parler de ce qui nous est dû. Je prouverai du moins par mon long silence là dessus, quoique mes instructions ne le portent pas, que ce n’est point un huissier, mais un Ministre plénipotentiaire de confiance de la part de sa Cour et connu pour être bien intentionné en faveur des Américains, qu’on leur a envoyé. Je désire que ceux,  qui avec aussi peu de fondement ont attribué ma prompte venue à la détresse du Royaume, ne soient pas dans le cas de sentir trop vivement celle des Etats Unis. Je voudrois qu’ils pussent au moins nous imiter dans l’exactitude à acquitter nos engagemens et qu’ils eussent des ressources aussi grandes et aussi faciles. Mais puisque malheureusement ils ne les ont pas, je voudrois du moins qu’ils pussent sentir qu’il leur convient d’avoir pour amie une Nation qui les a et qui ne demande pas mieux que de contribuer à leur prospérité après la guerre, comme elle a contribué à leurs succès pendant celle qui lui a couté tant de sang et d’argent répandus pour eux sans avoir gagné leur reconnoissance.
J’attendrai pour faire quelques courses dans l’intérieur que la santé de ma soeur soit rétablie et que j’aie fait mon déménagement. J’entrerai au mois de Mai dans une maison oû je serai beaucoup mieux logé que je ne m’y étois attendu. Mais j’y serai comme l’oiseau sur la branche, puisque nous ne savons pas où ira le Congrès ni même ce qu’il deviendra. Sera-t-il métamorphosé en un corps plus puissant, ou sera-t-il dissous? Voilà la grande question dont nous aurons la solution dans quelques mois. En attendant je fais des voeux bien sincères pour que tout aille pour [le] mieux.
J’ai l’honneur d’être avec un très sincère et parfait attachement, Monsieur, Votre très humble et très obeissant Serviteur,

Le Cte. de moustier

